DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/087,301. 
The preliminary amendment filed on November 2, 2020 has been entered. The specification has been amended, claims 1-11, 19 and 20 have been cancelled and new claims 21-25 have been added. Claims 12-18 and 21-25 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 2, 2021, August 3, 2021 and February 22, 2022 have been considered by the examiner.

Drawings
The drawings received on November 2, 2020 are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0068] line 13 “1102” should be --1002--.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 objected to because of the following informalities:  in line 4 “position” should read --positioned--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 15 recites “a guiding grooves cage including a third set of teeth adapted to interface with the first set of teeth in a single position”. The “single position” referred to here is unclear.  As described in paragraph [0065] “the latching grooves cage 312 and guiding grooves cage 374 are both axially and rotationally fixed” and “the latching ring 368 may rotate, around the central axis 350, when moving back and forth between the respective teeth of the latching grooves cage 312 and the guiding grooves cage 374.” The first set of teeth 370 of the latching ring 368 engage with the third set of teeth 376 of the guiding grooves cage 374 when the latching ring is in the EOS position. Since the profile of teeth 370 have the single depth 902 the latching ring assumes the single axial position shown in Fig. 12B when the teeth 370 interface with the third set of teeth 376. However, since the latching ring 368 is rotatable relative to the guiding grooves cage and there is equal spacing between teeth 370 and 376, the teeth 370 can interface with any one of the teeth 376 the teeth latching ring. Accordingly, the latching ring can assume a number of different rotational positions relative to the guiding ring groove, the number being equal to the number of teeth. The present claim language does not particularly point out that the first and third sets of teeth interface in only a single axial position of the latching ring.
There is a similar lack of clarity in the last two lines of claim 12 with regards to fourth set of teeth 378 of the latching grooves cage 312 which are said to interface with the second set of teeth 372 in “two different locking positions.” Although the fourth set of teeth 378 can interface either with the deeper grooves 912 of the second set of teeth 372 when the latching ring is in the axial position shown in Fig. 10B or the shallower grooves 914 when the latching ring is in the axial position shown in Fig. 11B, the latching ring can assume a number of different rotational positions relative to the latching ring cage. The present claim language does not particularly point out that the second and forth sets of teeth interface two different axial positions of the latching ring.
Claim 21 recites the limitation "the annular housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 and 24 are unclear with regards to the function of the coil springs, i.e. to “press the clutch ring into the first or second position”. As described in paragraphs [0048]-[0050] when the electromagnetic coil 502 of the coil assembly 322 is de-energized the spring force of the compressed coils 530, 532, 534, and 536, collectively referred to as “coil springs 506” in paragraph [0048], push the coil assembly 322 away from the armature cam 328. It is not clear how the coil springs 506 can be considered to press the clutch ring 346 into either the first or second position. As best understood movement of the clutch ring 346 occurs in response to axial movement of the cam follower 334 as described in paragraph [0043].

Allowable Subject Matter
Claims 12-18 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art discloses or renders obvious an electromagnetic disconnect assembly including the specified latching ring in combination with the remainder of the recited structure.
The closest prior art is U.S. Patent Application Publication No. 2015/0308519 (Heravi) which discloses an electromagnetic pulse disconnect assembly including an electromagnetic coil 220, a clutch ring 230, and a latching mechanism including a latching ring 260 with protruding pins 2412 on an outer circumference that can stop in a stable position in shallow 4x4 grooves 754, 757 or deeper 4x2 grooves 755 on a latch cam ring 261. The pins move into EOS grooves 752, 759 on a latch guide ring 271 when shifting between the 4x2 and 4x4 positions. The latching ring in Heravi does not have “a first set of teeth arranged on a first side of the latching ring and having a first profile with a single, same-depth tooth pattern that repeats around a circumference of the latching ring and a second set of teeth arranged on an opposite, second side of the latching ring and having a second profile with a different-depth tooth pattern having two different depths that repeats around the circumference of the latching ring” as required by independent claim 12. The is no apparent rationale for modifying Heravi or combining the teachings of the prior in a manner which would have led the person of ordinary skill to the presently claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,685,550 (Metcalf) discloses a disconnect assembly including an electromagnetic coil 70, a clutch ring 48 and a ball detent mechanism for holding the clutch in either the engaged or disengaged position without continuously energizing the coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656